Citation Nr: 0912245	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  99-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), 10 percent 
disabling effective July 23, 1998.  

2.	Entitlement to an increased evaluation for service-
connected PTSD, 30 percent disabling effective September 4, 
2004.  

3.	Entitlement to an increased evaluation for service-
connected PTSD, currently 50 percent disabling effective 
January 16, 2007.

4.	Entitlement to an increased evaluation for malaria, 
currently 0 percent disabling. 

5.	Entitlement to service connection for a heart murmur, 
including as secondary to service-connected PTSD.  

6.	Entitlement to service connection for varicose veins.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 
and from October 1970 to September 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  A January 1998 rating decision denied service 
connection for a heart murmur and varicose veins.  Initially, 
a February 1999 rating decision denied service connection for 
PTSD.  This appeal was remanded by the Board in September 
2007 for additional development.  In an August 2005 rating 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent disability evaluation effective July 
23, 1998 and a 30 percent disabling evaluation effective 
September 4, 2004.  In April 2008, the RO increased the 
evaluation for PTSD to 50 percent disabling effective January 
16, 2007.  

The Board received additional medical evidence from the 
Veteran in October 2008.  The new evidence was accompanied by 
a waiver of the Veteran's right to initial consideration of 
the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2008).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.




FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Since July 23, 1998, PTSD was manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; continuous 
depression; impaired impulse control; unprovoked irritability 
with periods of violence; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  

3.	The competent medical evidence of record does not show 
that the Veteran had a relapse of malaria manifested by 
malarial parasites in blood smears or residuals such as liver 
or spleen damage.  

4.	The competent medical evidence of record does not show 
that a heart murmur was caused by or related to service or a 
service connected disability.  

5.	The competent medical evidence does not show that varicose 
veins were caused by or related to service.  


CONCLUSIONS OF LAW

1.	The criteria for a 70 percent evaluation for PTSD since 
July 23, 1998 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130 Diagnostic Code 9411 (2008).

2.	A compensable rating for malaria is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.88b 
Diagnostic Code 6304 (2008).

3.	A heart murmur was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  

4.	Varicose veins were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present case, the unfavorable AOJ decision regarding 
an increased evaluation for malaria and service connection 
for a heart murmur and varicose veins was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The Veteran was sent a VCAA letter regarding his service 
connection for PTSD claim in November 2003.  In September 
2004, the Veteran was sent a VCAA letter from the Appeals 
Management Center regarding all of his claims.  A letter was 
also sent in March 2006 which set forth the provisions of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, another VCAA letter was sent regarding the 
Veteran's claim for an increased evaluation for PTSD in 
November 2007.  Lastly, in April 2008, the Veteran was sent a 
letter in compliance with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  These letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decisions, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the issues by way of April 2008 
and June 2008 supplemental statements of the case issued 
after the notices were provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Additionally, regarding the PTSD claim, the Veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Furthermore, with respect to the Veteran's claim for an 
increased initial rating for PTSD, the Board has considered 
the holding in Vazquez-Flores concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.

For all of these reasons, the Board finds that any notice 
errors with regard to the VCAA notice requirements are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication."  Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West 2002);  38 C.F.R. 
§ 3.159(c)(4) (2008).  

In this case, the appellant was afforded a VA medical 
examination for his PTSD.  Additionally, regarding his claim 
for a heart murmur, a VA examiner provided an opinion 
regarding etiology.  Regarding the claim for varicose veins, 
the service medical records do not indicate varicose veins in 
service.  A chronic disability was not noted at the 
separation examination.  The Veteran also alleged that they 
began after service and are related to service.  In view of 
the evidence of record which was negative for any complaints 
or findings of varicose veins in service, the Board finds the 
Veteran's current assertions alone in the face of this 
objective evidence not credible, and thus do not require VA 
to provide an examination.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records, Social 
Security Administration (SSA) records and VA medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

INCREASED RATING

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the Veteran's claim regarding malaria, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  But since the Veteran 
timely appealed the ratings initially assigned for PTSD, the 
Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when PTSD may 
have been more severe than at other times during the course 
of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

PTSD

The Veteran's service-connected PTSD was assigned a 10 
percent rating since July 23, 1998; a 30 percent rating since 
September 4, 2004; and a 50 percent rating since January 16, 
2007 under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

A 30 percent rating is prescribed when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The Board has reviewed all the medical evidence of record.  
In 1997, the Veteran's counselor for substance abuse 
treatment submitted a statement.  The Veteran was cooperative 
and his affect was restricted with an occasional smile.  His 
mood was labile and quickly changeable.  He appeared 
depressed and hostile.  His thought process and judgment were 
poor.  The Veteran had suicidal and homicidal ideation.  He 
had feelings of guilt.  The symptoms of his substance abuse 
anxiety disorder were confused with his symptoms of PTSD.  
The Veteran had disturbed sleep.  He had dreams that kept him 
awake and flashbacks.  Certain events triggered episodes of 
depression.  He avoided anything related to his Vietnam 
experiences, including crowds and being around people.  The 
counselor indicated that she treated the Veteran for mental 
and substance abuse issues related to PTSD.  

In April 1997, the Social Security records show that the 
Veteran was depressed for many years.  At times, he felt like 
hurting himself.  He experienced anger and flashbacks.  He 
had poor sleep and woke up approximately every 3 hours.  He 
had no friends due to his anger.  He was agitated and 
uncooperative during the examination.  He was unmotivated, 
sarcastic and vague.  He had spontaneous, comprehensible and 
coherent responses to questions.  His speech was not 
pressured or circumstantial.  He denied hallucinations, 
persecutions or obsessions.  He had suicidal ideations, but 
did not act on them or have a plan.  The Veteran was anxious, 
angry and uncooperative.  His affect was mood-congruent.  He 
was alert to person and place.  The Veteran was diagnosed 
with substance induced mood disorder, hypermanic, rule out 
bipolar disorder (manic) and alcohol abuse.  His GAF was 60.  

In a May 1997 Mental Residual Functional Capacity Assessment, 
the examiner did not find significant limitation in areas of 
understanding, memory, sustained concentration and 
persistence, social interaction or adaption.  The examiner 
diagnosed the Veteran with depression and alcohol use.  The 
examiner noted that the Veteran had problems with 
concentration; however, he should have been able to do 
unskilled work.  In May 1997, an examiner noted a diagnosis 
of bipolar disorder and alcohol use.  He did not have 
inpatient or outpatient psychological treatment.  An examiner 
found that the Veteran had disturbance of mood, with manic 
and depressive symptoms.  The Veteran had a slight degree of 
limitation in activities of daily living and social 
functioning.  He often had deficiencies in concentration, but 
never had episodes of deterioration or decompensation in 
work.  

In October 1997, a psychologist evaluated the Veteran.  The 
Veteran reported that he had problems with anger and became 
violent.  He was tense and nervous.  He was cooperative with 
giving verbal information, but not cooperative in the testing 
process.  He was attentive, energetic and could comprehend 
the examiner.  The Veteran's responses were coordinated, 
impulsive and doubtful.  The Veteran seemed bored, 
discouraged and put forth very little effort.  Emotionally, 
the Veteran was angry, suspicious, fearful and blunt.  His 
mental activity was spontaneous and organized, but logical.  
There were no vision, speech or hearing problems.  He was 
able to follow instructions and maintained eye contact.  He 
had poor social skills.  He reported flashbacks of Vietnam.  
The Veteran became angry easily, had low frustration 
tolerance and had explosiveness.  The Veteran's reality 
testing was impaired by the presence of psychotic symptoms.  
The Veteran was impulsive, hyperactive and had low self 
esteem.  There was a tendency to exaggerate his symptoms.  In 
presentation, the Veteran was spontaneous, illogical and 
angry.  He had visual hallucinations and complained of 
paranoid delusions.  The Veteran had thoughts of hurting 
others and believed he had unusual powers, such as healing.  
He reported feeling worthless.  He denied having any suicidal 
ideation.  He reported poor sleep and he would wake up 
approximately 4 times during the night.  He would awake and 
look out the window to see if anyone was there.  He was 
anxious, suspicious, fearful and blunt.  He was oriented.  
The Veteran was diagnosed with PTSD and assigned a GAF of 40.  

In a November 1998 VA Compensation and Pension Examination, 
the Veteran had a history of treatment for alcohol and drug 
abuse.  He denied suicidal or homicidal ideation.  He was 
able to sleep with medication.  He denied hopelessness or 
worthlessness.  He stated that he had nightmares at night but 
denied intrusive thoughts during the day.  He denied symptoms 
of avoidance.  He denied symptoms of psychogenic amnesia.  He 
had outbursts of anger, but no startle response, 
hypervigilence, or foreshortened future.  The Veteran was 
alert, oriented and mesomorphic.  The Veteran had good 
hygiene and no motor agitation.  He did not have formal 
thought disorder and his speech was fluent.  His affect was 
constricted and somewhat irritable.  He did not have 
psychotic symptoms.  The examiner noted that the Veteran was 
exposed to traumatic events in service which were outside the 
realm of normal human experience.  He did not appear to have 
excessive anxiety or panic symptoms.  He did not have 
hyperarousal.  He had difficulty with sleep and anger, but no 
symptoms of persistent avoidance of stimuli.  He had 
difficulty with authority.  The Veteran was diagnosed with a 
history of polysubstance abuse, in remission and assigned a 
GAF of 70.  

In a March 2003 private psychological assessment, the Veteran 
reported sleep problems including disturbed sleep, nightmares 
and flashbacks.  He became angry and upset.  He had feelings 
of sadness and depression.  The Veteran did not have suicidal 
ideation, plans or attempts.   He felt people were watching 
him, were against him and were following him.  He got angry 
and upset during the evaluations.  He stared frequently.  The 
Veteran had fair contact with reality, fair insight, low self 
esteem and decreased motivation.  The Veteran had the 
tendency to minimize symptoms.  The Veteran's stream of 
mental activity was vague, slow and circumstantial but 
spontaneous.  His speech was not pressured.  The Veteran 
reported bad dreams, nightmares and hearing voices.  He had 
vague suicidal thoughts in the past but no current thoughts 
or attempts.  Gross delusions were not identified during the 
evaluation.  The Veteran was anxious, angry and suspicious.  
His affect was blunt.  He was oriented to place and person, 
but he did not know the time.  The Veteran was diagnosed with 
PTSD, major depressive disorder, recurrent, with psychotic 
features, untreated and assigned a GAF of 40.  

In May 2004, the Veteran had symptoms of depression, anxiety, 
panic disorder and PTSD.  He had a history of long term and 
misplaced anger and outbursts.  He had difficulty being in 
crowds and difficulty holding jobs.  He reported an obsession 
with watching the news and reports on the war.  He did not 
have suicidal ideations.  He was alert, attentive and 
oriented.  He was cooperative and reasonable and grooming was 
appropriate.  His speech and language were intact.  His 
affect was flat and his mood was angry and dysphoric.  He had 
a normal thought process and was coherent.  His thought 
content did not show delusions or obsessions.  He had passive 
and nonspecific homicidal ideation with no potential target 
or identifiable victims.  His insight and judgment were good 
and his memory was intact.  He was assigned a GAF of 59.  
Also in May 2004, a Vet Center letter indicated that the 
Veteran felt that he was able to discontinue his therapy, but 
came to the realization that his symptoms of PTSD were too 
overwhelming and continued with individual and group 
sessions.  

A September 2004 letter from the Vet Center indicated that 
the Veteran had been treated since July 1999 for his mental 
disability.  The Veteran had overwhelming emotions, 
irritability, survivor's guilt, depression, insomnia and 
recurrent memories.  

In a September 2004 VA Compensation and Pension Examination, 
the Veteran reported that he began having problems with 
employment when he returned from Vietnam.  He could not get 
along with co-workers or supervisors.  He experienced 
irritability, angry outbursts and markedly varying moods.  
The Veteran was hypervigilent during the evaluation.  He 
visually scanned the room and answered questions with short 
clipped responses.  His posture, facial features and demeanor 
conveyed tension and anger.  The Veteran's speech was fluent 
and goal directed, but was increased in rate, flow and 
intensity.  The Veteran's speech revealed logical thought 
processes, intact critical judgment and grossly unimpaired 
memory.  The Veteran's thought process was not disordered or 
delusional, although he tended to perceive others as not 
trustworthy.  The Veteran had flashbacks in which he had 
unusual sensory experiences including seeing people or 
places.  The Veteran's mood was angry and sullen, but gave 
way to marked dysphoria with a broad range of affect.  The 
Veteran wept openly when talking about experiences in 
Vietnam.  He had fleeting suicidal thoughts without intent or 
plan.  He denied suicidal ideation.  He had irritability, 
angry outbursts, reduced concentration and feeling of 
alienation.  He only felt connected to other Vietnam 
veterans.  His sleep pattern was disturbed.  He could not 
fall asleep or stay asleep.  The Veteran had daily intrusive 
memories.  He had a sense of a foreshortened future.  His 
PTSD negatively impacted his marital, interpersonal 
relationships as well as his occupation functioning.  The 
Veteran was assigned a GAF of 55.  The examiner specifically 
found that present symptoms and level of adjustment were not 
impacted by a substance use disorder.  

In an August 2005 Vet Center letter, the Veteran initially 
presented with problems of severe depression and anxiety 
related to PTSD.  His symptoms included intrusive thoughts, 
recurring nightmares and flashbacks directly related to his 
Vietnam experiences.  The Veteran reported isolation 
behavior, including avoidance of stimulus, hypervigilence, 
anger and rage.  The Veteran had resentment toward authority 
and high degree of cynicism related to government function.  
The Veteran's symptoms impaired the Veteran in terms of 
relationships.  There was a high degree of relationship 
jeopardy and distant relationships with his children.  The 
Veteran was unemployed since 1998 due to an inability to 
function within a work environment.  The Veteran had chronic 
severe stress and anxiety.  The letter indicated that the 
Veteran's condition steadily declined in his ability to cope 
with daily life stress.  The GAF assigned was 45 due to sleep 
problems, relationship problems and social isolation 
exacerbated by the war in Iraq.  The Veteran continued to 
suffer from anxiety and his prognosis was guarded.  

Letters from the Vet Center in March 2006 and in January 2008 
show that the Veteran was scheduled for weekly individual 
counseling and group therapy.  The Veteran consistently 
attended scheduled sessions and made significant progress in 
understanding the dynamics of PTSD.  

In May 2006, the Veteran had mild impairment in concentration 
and energy level.  He was irritable and anxious.  The Veteran 
reported nightmares.  He isolated himself and was depressed.  
He had feelings of guilt and was unable to sleep due to 
nightmares.  He socially isolated himself and was depressed.  
He was very irritable and angry.  He was tearful and attended 
group therapy.  The Veteran was worried and tense.  He was 
cooperative and acted appropriately.  He had psychomotor 
retardations and had full range of affect.  His speech was 
logical, coherent and goal directed.  He was anxious, 
depressed and dysthymic.  His thinking was logical and 
coherent.  He did not have auditory, visual or tactile 
hallucinations.  He did not have suicidal ideation.  He was 
assigned a GAF of 60.  The symptoms noted in a November 2006 
evaluation were similar to the May 2006 findings; however the 
examiner assigned a GAF of 50.  

A VA Compensation and Pension Examination in December 2007 
showed that the Veteran had a depressed mood and was tearful 
during the examination.  His speech was logical, coherent, 
fluent and goal directed.  His hygiene and grooming were 
appropriate.  He was alert and oriented in all spheres.  The 
Veteran was resistant during the examination.  He was 
irritable and cooperation was limited.  He declined testing 
to measure attention and concentration and responded to 
questions by commenting on unrelated topics.  At times, he 
demonstrated appropriate abstract reasoning skills.  He 
demonstrated some limitation in social judgment.  He reported 
occasional thoughts of injury to himself, but denied a 
current plan.  The Veteran primarily reported problems with 
sleep.  He was irritable and argumentative and noted concerns 
about his tendency to snap at his wife and son.  He was 
married for 7 years, and was with his wife for 19 years.  He 
did not relate to his neighbors and preferred isolation.  He 
occasionally would walk around the yard or block.  He had 
continued flashbacks of his experiences in Vietnam.  He 
experienced 3-4 nightmares per week and had sleep 
disturbances.  He reported poor appetite.  He became very 
withdrawn from others and easily became nervous and 
experienced difficulty breathing.  The Veteran had 
problematic drinking behaviors.  There was no significant 
evidence of psychotic processes.  The Veteran asserted that 
he was unemployed and could not continue to work because of 
his inability to be in crowds and problems with his varicose 
veins.  The examiner assigned a GAF of 50.  

The Board also notes that there are various medical records 
showing admission and treatment for alcohol abuse, including 
in March 1986, April 2006 and April 2007.  Also, in September 
2007 the Veteran was admitted with a diagnosis of PTSD and 
alcohol abuse.  He was admitted with a GAF of 40 and 
discharged with a GAF of 55.  The Veteran was admitted with 
suicidal thoughts.  The Veteran was depressed and irritable.  
He reported poor sleep with recurring nightmares.  The 
Veteran was treated for suicidal behavior and anxiety.  The 
Veteran's prognosis was poor based on his long history of 
mental illness, psychiatric admissions and alcohol abuse.  In 
May 2006, a VA opinion indicated that it would be purely 
speculative to opine that the Veteran's alcohol abuse was 
secondary to PTSD.  

After reviewing the foregoing, the Board finds that the 
Veteran's symptoms of PTSD have been consistently severe 
throughout the appeal period.  Since 1998, the Veteran had 
occupational impairment as he was unable to work due to 
strained relationships with authority and supervisors.  He 
also had social impairment as evidenced by his few friends 
and inability to be in crowds or be in public.  He also had 
relationship impairments with his family as shown by his 
wife's statements and anger outbursts to his former wife.  
The Board finds that there were deficiencies in most areas, 
such as work, school, and family relations.  He also had 
consistently impaired judgment, thinking and mood.  He was 
extremely anxious.  He had near continuous suicidal ideation 
and depression as well as symptoms of panic attacks.  He had 
impaired impulse control with unprovoked irritability and 
periods of violence.  He had recurring nightmares, flashbacks 
and inability to sleep.  The GAF scores also show that the 
Veteran had serious symptoms of PTSD.  

The Board finds that theses symptoms were consistent 
throughout the appeal period.  Since 1998, the psychological 
assessments weigh in favor of an increased evaluation.  
Although there were some examinations with less serious 
symptoms, the Board affords the Veteran the benefit of the 
doubt, the Board finds that the Veteran is entitled to a 70 
percent evaluation for the entire appeal period.  As such, an 
increased evaluation is warranted for all three periods 
subject to this appeal and a 70 percent evaluation is 
effective from July 23, 1998.  

The Board finds that the Veteran is not entitled to a 100 
percent evaluation during this time period because he did not 
have total occupational impairment as evidenced by his 
ability to do unskilled work.  He also did not have gross 
impairment in thought processes or communication during that 
time.  He was able to answer the examiners questions and 
communicate with the examiners.  He did have some delusions 
and hallucinations, but the Board finds that these were not 
persistent.  He also did not show grossly inappropriate 
behavior.  He had ideation of hurting himself or other, 
however; a persistent danger was not shown by the evidence of 
record as he did not have a plan or take action of hurting 
self or others.  Lastly, he was able to perform most 
activities of daily living, including personal hygiene and he 
was oriented during the examinations.  As such, a 100 percent 
evaluation is not warranted at this time.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although the 
Veteran asserted that he was unable to work, the SSA records 
show that he was able to perform unskilled labor.  Also, the 
hospitalization records associated with the claims file were 
for alcohol abuse and substance abuse, rather than for PTSD.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.

Malaria

The Veteran's service-connected malaria is currently 
evaluated as noncompensable under the provisions of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2008).  Under Diagnostic Code 
6304, malaria is given a 100 percent rating when it is an 
active disease.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the Veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Residuals 
such as liver or spleen damage are to be rated under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2008).  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for malaria under 
Diagnostic Code 6304.  The medical evidence of record does 
not demonstrate that the Veteran has active malaria.  The 
Veteran reported that he had malaria in service; however, the 
current medical evidence does not show treatment for active 
malaria after service.  

The Board notes that, under Diagnostic Code 6304, relapses of 
malaria must be confirmed by the presence of malarial 
parasites in blood smears.  In the present case, no such 
parasites were identified in the medical evidence.  
Additionally, the medical evidence of record does not show 
liver or spleen damage.  In the absence of any current 
residual disability, a compensable rating is not warranted.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the Veteran's service-connected 
malaria, as the malaria is currently inactive and no current 
residual disability has been demonstrated.  Thus, entitlement 
to a compensable rating is denied.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.   For example, there is no competent 
evidence that the Veteran's service-connected malaria has 
resulted in frequent hospitalizations or has markedly 
interfered with his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  

SERVICE CONNECTION 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

Heart Murmur

The service records show that in January 1966 the Veteran did 
not report and a physical examination did not reveal heart 
problems or a heart murmur.  In May 1968, the Veteran did not 
report and a physical examination did not reveal heart 
problems or a heart murmur.  

In August 1995, the Veteran's cardiac silhouette was 
unremarkable and his lungs were clear.  There was no 
pnaumothorax.  The heart was normal in size and there was no 
active pulmonary infiltrates in either lung.  The impression 
was no active intrathoracic disease.  

In April 1997, the Veteran reported that he had a heart 
murmur in service in 1967.  After service, he was told by VA 
that it was an innocent murmur and no intervention was 
needed.  He denied a history of chest pain, shortness of 
breath, palpitations, orthopnea, syncope or PND (paroxysmal 
nocturnal dyspnea).  The Veteran was examined and diagnosed 
with a 1/6 systolic ejection murmur, etiology unclear.  An 
image of the heart revealed no active disease.  

In November 1998, there was no pnaumothorax noted.  There was 
localized increase in density in the right upper medial lung 
field opposite the arch of the aorta which could have been 
related to the insertion of a central line.  The lungs were 
free of any apparent gross active infiltrates.  

In March 1999, the image of the heart showed that the heart 
was normal compared to the image in November 1998.  The 
pulmonary vasculature was within normal limits.  There was 
improvement in the appearance of the superior mediastinum.  
There was no apparent infiltrate or area of consolidation.  

In a June 2001 image of the chest, the Veteran's chest was 
compared to the image in March 1999.  There was no 
infiltrates identified and the heart was within normal limits 
in size.  There was a slight tortuosity of the aorta, 
unchanged.  

A December 2006 letter from a VA physician indicated that the 
Veteran had a murmur in his heart that was from one of his 
heart valves.  

Although there is a diagnosis of a heart murmur, there is no 
indication that it was caused by or related to service.  The 
Veteran asserts that the heart murmur began in service; 
however the service medical records do not support this 
contention.  Additionally, the Veteran asserted that his PTSD 
and anxiety caused his heart murmur.  The medical evidence of 
record, however, does not relate the heart murmur to service 
or to a service connected disability.  The evidence of record 
is devoid of any objective medical evidence of a heart murmur 
until many decades after service.  This lapse in time weighs 
against the Veteran's claim.  Additionally, the VA treatment 
notes indicate that the etiology of the heart murmur was 
unclear.  The evidence of record does not show an objective 
medical opinion relating the heart murmur to service or to 
PTSD.  Without competent medical evidence linking the 
Veteran's disability to service or to a service-connected 
disability, service connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his heart murmur and service 
and/or PTSD.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service or to a service-connected disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, the evidence of record does not show a heart murmur 
in service or a nexus between the heart murmur and service or 
a service connected disability.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the Veteran's claim for 
service connection for a heart murmur must be denied.  See 38 
U.S.C.A §5107 (West 2002); 38 C.F.R. § 3.102 (2008).

Varicose Veins

The service records show that in January 1966 the Veteran did 
not report and a physical examination did not reveal varicose 
veins or lower extremity problems.  In May 1968, the Veteran 
did not report and a physical examination did not reveal 
varicose veins or lower extremity problems.  

In April 1997, the Veteran reported problems with varicose 
veins since 1970, which gradually increased in severity.  He 
underwent stripping of both legs.  The Veteran reported that 
his legs would swell when he stands for one to two hours.  He 
was diagnosed with varicose veins in both legs.  

A December 2006 letter from a VA physician indicated that the 
Veteran had been treated for varicose veins in his legs and 
currently had a recurrence.  In December 2007, a VA examiner 
diagnosed the Veteran with chronic lower extremity 
varicosities of the superficial venous system, status post 
stripping.  

The Board notes that there is no medical evidence of record 
possibly relating the Veteran's varicose veins to service.  
The available service treatment records do not show varicose 
veins or a chronic disability.  The evidence of record is 
devoid of any objective medical evidence of varicose veins 
until many decades after service.  The Veteran also testified 
that his varicose veins began after service.  As there is no 
evidence of vein problem in service and no medical evidence 
of record providing a nexus to service, service connection is 
not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his varicose veins and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Espiritu, supra.

In sum, the evidence of record does not show a diagnosis in 
service or a nexus between the Veteran's varicose veins and 
service.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claim for service connection for 
varicose veins must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.


ORDER

A 70 percent evaluation for service-connected PTSD is 
granted, effective July 23, 1998.  

A compensable evaluation for malaria is denied.  

Service connection for a heart murmur is denied.  

Service connection for varicose veins is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


